Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Some of applicant's arguments filed 12/03/20 have been fully considered but they are not persuasive.
Applicant argues that Parrish is not directed to a collar for a refracturing system and that the refracturing system produces a microannulus that results in a different type of sealing assembly. Regarding the refracturing system and the requirement for a different type of sealing assembly, examiner disagrees because Parrish’s assembly of annular rings 2, divider 10, and retainers 5 is a collar since it is configured to connect to a first liner segment and a second liner segment and is also configured to seal an annulus whether the annulus be a microannulus or an annulus that is relatively larger than a microannulus. Applicant has not indicated how Parrish’s assembly is incapable of sealing a microannulus. Regarding the refracturing system producing a microannulus, this argument is not on point because a microannulus is not in the claims and it does not appear that a microannulus is an inherent feature of a refracturing system. Furthermore, at least in claim 1, a refracturing system is not positively recited since it is only recited in the preamble and is considered to be intended-use. Parrish’s apparatus/system appears to be appropriate for use as a refracturing apparatus/system in a consistent manner as 16419473 applicant’s apparatus/system, and applicant has not indicated how Parrish’s apparatus is incompatible for use as a refracturing apparatus/system.
Some of applicant’s arguments with respect to all the pending claims have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first axial distance” and the “second axial distance” (see claim 22; it is suggested to add a lead line and assign a reference numeral for each item in corresponding Figures 2-3 as well as to update the specification for consistency) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: regarding the 12/03/20 specification amendment:
at [0023] line 2, there appears to be a clerical error in the phrase “formed form a single piece”; it is suggested to replace “form” with --from-- in the phrase;
at [0029] line 7, there appears to be an error in referring to Figure 1 since the liner segments 110 and 112 are not shown in Figure 1; it is suggested to instead refer to Figures 2-3 at line 7 as well as to assign a reference numeral for the “first axial distance” and the “second axial distance” at lines 8-9 to improve clarity.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: at line 8, it is suggested to replace the comma punctuation “,” with a semicolon punctuation --;-- to improve clarity on the metes and bounds of the structures in relation to the phrase “configured to” in line 7 because it is not clear if all limitations following the phrase “configured to” are within its scope or if the scope ends at the subsequent semicolon punctuation.
Claim 14 is objected to because of the following informalities: at lines 11 and 15, it is suggested to replace the comma punctuation “,” with a semicolon punctuation --;-- to improve clarity on the metes and bounds of the structures in relation to the phrase “configured to” in line 8 because it is not clear if all limitations following the phrase “configured to” are within its scope or if the scope ends at the subsequent semicolon punctuation.
Claim 14 is objected to because of the following informalities: at line 14, the phrase “the at least a partial barrier” has awkward wording and may cause confusion since the partial barrier 
Claim 20 is objected to because of the following informalities:
at line 1, the phrase “wherein at the recess comprises”, there appears to be an editorial error and that “at” should be deleted. It is suggested to delete “at” in the phrase to improve clarity;
at line 4, the first recess is missing antecedent basis for the particular claim terminology. While it is clear that it refers to the recess in parent claim 14, it is suggested to use consistent claim terminology and provide proper antecedent basis for all claim terminology.
Appropriate correction is required.

Claim Interpretation
In view of applicant’s Figure 2, examiner considers the term “uniform” in the phrases “a uniform outer diameter” (independent claim 1) and “an outer diameter of the cylindrical body is uniform” (independent claim 14) as referring to the outer diameter as being constant within a reasonable manufacturing tolerance so that the outer diameter is a completely uniform outer diameter (as opposed to a substantially uniform outer diameter).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 14, 18, and 20-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gandikota US8499844.
Regarding independent claim 1, Gandikota discloses, in Figures 17A-17B,
A collar (Fig. 17; the portion of tubing 504 that extends from the upper thin band 508 to the lower thin band 508 of the three sequential thin bands 508 shown in Fig. 17 and includes all three thin bands 508) for a refracturing liner (intended-use; Fig. 17 is capable of and configured for use in a refracturing liner), comprising:
a body (the portion of tubing 504 that has a body having two distal ends that terminate above the upper thin band 508 and below the lower thin band 508, and the two distal ends surround/encompass all three thin bands 508) having a first end and a second end, the first end being configured to connect to a first liner segment (a portion of tubing 504 that is uphole from the upper thin band 508), and the second end being configured to connect to a second liner segment (a portion of tubing 504 that is downhole from the lower thin band 508), wherein the body defines an inner diameter surface extending between the first and second ends (Fig. 17); and
at least one radial expansion feature comprising a recess formed in an inner diameter surface of the body, wherein the at least one radial expansion feature is configured to deform radially outward when the body is axially compressed (the upper thin band 508, the middle thin band 508, and the lower thin band 508), and
wherein the body has a run-in configuration in which the body has a uniform outer diameter (Fig. 17A), and wherein the body has a set configuration in which a portion of the body 

Regarding claim 4, Gandikota discloses wherein the body has a reduced radial thickness where the recess is formed in comparison to a radial thickness of the body adjacent to the recess (Fig. 17).

Regarding claim 5, Gandikota discloses wherein the portion of the body is configured to deform radially outward at the at least one radial expansion feature to a greater extent than the remainder of the body deforms radially outward at a distance away from the at least one radial expansion feature (Fig. 17).

Regarding claim 6, Gandikota discloses wherein the recess comprises a first recess, and wherein the at least one radial expansion feature further comprises a second recess formed in the inner diameter surf ace of the body, the first and second recesses being spaced axially apart along the body (Fig. 17; the upper thin band 508 and the middle thin band 508).

Regarding independent claim 14, Gandikota discloses the invention substantially as claimed as described above in reference to independent claim 1, and
A refracturing system (Fig. 17), comprising:
wherein the isolation collar comprises an integral, cylindrical body that is directly connected to the first liner segment and the second liner segment at opposite axial ends of the body (Fig. 17),
such that the cylindrical body is configured to be deformed radially outward at least at the recess by pressing the first and second liner segments together, so as to form at least a 
wherein the cylindrical body of the isolation collar has a run-in configuration in which an outer diameter of the cylindrical body is uniform, and a set configuration in which the cylindrical body at the recess is expanded radially outward to form the at least a partial barrier to fluid flow through the annulus (Fig. 17), and
wherein, in the run-in configuration, the cylindrical body has a first radial thickness adjacent to the recess and a second radial thickness at the recess, the second radial thickness being less than the first radial thickness (Fig. 17).

Regarding claim 18, Gandikota discloses wherein a portion of the cylindrical body at the at least one radial expansion feature is configured to deform radially outward by a greater extent at the at least one radial expansion feature than a remainder of the cylindrical body deforms at a distance away from the at least one radial expansion feature (Fig. 17; wall thickness is a result-effective variable that is recognized at col. 8:61-63 in which a wall material having a particular thickness yields an expected expansion result; this understanding/interpretation is consistent with the results achieved by instant application 16419473).

Regarding claim 20, Gandikota discloses the recess comprises a first recess, and wherein the at least one radial expansion feature comprises a second recess formed in the inner diameter surface of the body, the first and second recesses being spaced axially apart along the body (Fig. 17).

Regarding claim 21, Gandikota discloses wherein the body has the first radial thickness along at least a majority of an axial length of the body (Fig. 17).



Regarding claim 23, Gandikota discloses wherein the body is integrally formed as a single piece (Fig. 17).

Regarding claim 24, Gandikota discloses wherein the body has a uniform radial thickness except at the at least one radial expansion feature (Fig. 17).

Regarding claim 25, Gandikota discloses wherein the body is cylindrical and integrally-formed (Fig. 17).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 3-6, 14-18, 20-22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parrish US1956694 in view of Lee US9187989.
Regarding independent claim 1, Parrish discloses, in Figures 1-4,
An isolation collar (Parrish; assembly of annular rings 2, divider 10, and retainers 5) for a refracturing liner (intended-use; Parrish; Fig. 1; casing/tubing 40 with perforations 48/19 is configured for fracturing as well as for production), comprising:
a body (Parrish; assembly of annular rings 2 and divider 10 that forms a cylindrical body assembly) having a first end and a second end, the first end being configured to connect to a first liner segment (Parrish; upper tubing 6), and the second end being configured to connect to a second liner segment (Parrish; lower tubing 6), wherein the body defines an inner diameter surface extending between the first and second ends; and
at least one radial expansion feature (Parrish; annular rings 2) formed in the body, wherein the at least one radial expansion feature is configured to deform radially outward when the body is axially compressed; and 
wherein the body has a run-in configuration (Parrish; Fig. 2) in which the body has a substantially uniform outer diameter, and wherein the body has a set configuration (Parrish; Fig. 3-4) in which a portion of the body at the at least one radial expansion feature extends radially outward from a remainder of the body to engage a surrounding tubular (Parrish; tubular 39) and form a fluid flow barrier therewith.
Parrish does not disclose the at least one radial expansion feature comprising a recess formed in the inner diameter surface of the body; and wherein the substantially uniform outer diameter is a completely uniform outer diameter (see claim interpretation above). 

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the at least one radial expansion feature (Parrish; Fig. 2-3; the upper/uphole annular ring 2) as taught by Parrish to include an internal arcuate recess as taught by Lee for the purpose of providing an additional means for biasing the radial expansion feature to expand radially outwards upon axial compression.
Also, Parrish does not disclose wherein the substantially uniform outer diameter is a completely uniform outer diameter (see claim interpretation above). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the substantially uniform outer diameter as taught by Parrish to be a completely uniform outer diameter of the body as taught by Lee for the purpose of providing a smooth exterior surface with no shoulders/upsets/flanges/rims that protrude radially outwards so that the body can be run/trip in and out of the wellbore with minimal friction/resistance and with minimal risk of getting caught or hung up during running/tripping operations.




Regarding claim 4, modified Parrish teaches the invention substantially as claimed as described above, and wherein the body has a reduced radial thickness where the recess is formed in comparison to a radial thickness of the body adjacent to the recess (Lee, Fig. 14a, arcuate recess of packer element 108 results in an adjustment/reduction of the radial thickness).

Regarding claims 5 and 18, modified Parrish teaches the invention substantially as claimed as described above, and wherein the portion of the body is configured to deform radially outward at the at least one radial expansion feature to a greater extent than the remainder of the body deforms radially outward at a distance away from the at least one radial expansion feature (Parrish; Fig. 3).

Regarding claims 6 and 20, modified Parrish teaches the invention substantially as claimed as described above, and wherein the recess comprises a first recess (Parrish; Fig. 2-3; the upper/uphole annular ring 2).
Modified Parrish does not teach wherein the at least one radial expansion feature further comprises a second recess formed in the inner diameter surface of the body, the first and second recesses being spaced axially apart along the body.
Lee teaches, in Figures 14-16, an annular sealing apparatus (Lee; packer 102) with an elastomeric packer element 108 that has an arcuate recess formed in its inner diameter surface for the purpose of biasing the packer element 108 to expand radially outwards upon axial compression. The packer element 108 is axially compressed by activation member 104 and pistons 110.
lower/downhole annular ring 2 since the upper/uphole annular ring 2 already has been modified to include a recess) as taught by modified Parrish to include an internal arcuate recess as taught by Lee for the purpose of providing an additional means for biasing the radial expansion feature to expand radially outwards upon axial compression.

Regarding independent claim 14, modified Parrish teaches the invention substantially as claimed as described above in reference to independent claim 1, and A refracturing system (Parrish; Fig. 1; casing/tubing 40 with perforations 48/19 is configured for fracturing as well as for production; Parrish’s apparatus/system appears to be appropriate for use as a refracturing apparatus/system in a consistent manner as 16419473 applicant’s apparatus/system); an integral, cylindrical body that is directly connected to the first liner segment and the second liner segment at opposite axial ends of the body (Parrish; Fig. 2; assembly of annular rings 2 and divider 10 that forms an integral cylindrical body assembly; direct connections provided by tubing coupling sections 15; the term "integral" does not require a unitary/monolithic one-piece structure - In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965)); the cylindrical body has a first radial thickness adjacent to the recess and a second radial thickness at the recess, the second radial thickness being less than the first radial thickness (Lee, Fig. 14a, arcuate recess of packer element 108 results in an adjustment/reduction of the radial thickness).

Regarding claim 15, modified Parrish teaches the invention substantially as claimed as described above, and that it is known to use perforated tubulars with perforations 48/49 in a wellbore for the purpose of producing wellbore fluids (Parrish; col. 3:67-69), but is silent wherein the surrounding tubular comprises a perforated casing.


Regarding claim 16, modified Parrish teaches the invention substantially as claimed as described above, and further comprising an anchor (Parrish; anchor packer 41; whereas the isolation collar refers to packer 42) coupled to the first liner segment (Parrish; tubing 6 that extends from packer 41 to packer 42) and configured to hang the refrac system from the surrounding tubular, wherein the isolation collar and the first and second liner segments are configured to (the limitation “configured to” does not necessarily provide positive recitation of structural limitations) receive a work string (work string is not positively recited) therethrough, such that the work string applies an uphole force on the second liner segment and presses the second liner segment towards the first liner segment, thereby pressing the first and second liner segments together and radially deforming the isolation collar (a swage tool workstring that extends from the surface can internally engage the second/lower tubing and tension/pick-up force applied to the workstring can apply the uphole/compression force to deform the collar of modified Parrish).

Regarding claim 17, modified Parrish teaches the invention substantially as claimed as described above, and further comprising a packer (Parrish; packer 41) engaging an uphole end of the first liner segment (Parrish; tubing 6 that extends from packer 41 to packer 42), wherein a pressure (Parrish; pressure applied in annular space 50) applied to the uphole end of the first liner segment causes the first liner segment to be pressed toward the second liner segment, thereby pressing the first and second liner segments together and radially deforming the isolation collar.

Regarding claim 21, modified Parrish teaches the invention substantially as claimed as described above, but does not teach wherein the body has the first radial thickness along at least a majority of an axial length of the body.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the relative axial length of the body having the first radial thickness as taught by modified Parrish so that the relative axial length is a majority of the axial length of the body since it is obvious to try from a finite/limited number of options (the relative axial length is either a majority, minority, or half of the axial length of the body), in order to yield the predictable result of providing the desired positioning of the at least one radial expansion feature (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(E)).

Regarding claim 22, modified Parrish teaches the invention substantially as claimed as described above, and wherein the first end is directly connected to the first liner segment, and wherein the second end is directly connected to the second liner segment, such that the body connects together the first liner segment and the second liner segment (Parrish; direct connections provided by tubing coupling sections 15), and wherein the body separates the first and second liner segments apart by a first axial distance in the run-in configuration (Parrish; Fig. 2), and separates the first and second liner segments apart by a second axial distance in the set configuration, the second axial distance being less than the first axial distance (Parrish; Fig. 3).

Regarding claim 24, modified Parrish teaches the invention substantially as claimed as described above, and wherein the body has a uniform radial thickness except at the at least one radial expansion feature (modified Parrish with the modified uniform outer diameter and a 

Regarding claim 25, modified Parrish teaches the invention substantially as claimed as described above, and wherein the body is cylindrical and integrally-formed (Parrish; Fig. 2; assembly of annular rings 2 and divider 10 that forms an integral cylindrical body assembly; the term "integral" does not require a unitary/monolithic one-piece structure - In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Claerhout et al. US20170159859 teaches, in Figures 1 and 3, a generally cylindrical, metallic, and monolithic/unitary/single-piece coupling 2 (Claerhout; [0044] metal-to-metal seal indicates that coupling 2 is metallic). The integral coupling 2 is configured to radially-expand at an internal recess when it is axially compressed as shown in Figure 3. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/JM/            Examiner, Art Unit 3672                                                                                                                                                                                            	02/05/21